Citation Nr: 0000993	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in White River Junction, Vermont


THE ISSUES

1. Entitlement to an increased rating for a bipolar disorder, 
currently evaluated as 10% disabling.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1971 to July 1975, 
and from November 1979 to March 1981.  This appeal originally 
arose from an April 1990 rating action which denied service 
connection for an acquired psychiatric disorder, and from a 
May 1991 determination denying service connection for 
residuals of extraction of tooth #32.  In October 1991, a 
hearing was held at the RO before Members of the Board of 
Veterans Appeals (Board) including the undersigned.  By 
decision of April 1992, the Board remanded this case to the 
RO for further development of the evidence.  By decision of 
June 1993, the Board denied service connection for an 
acquired psychiatric disorder and for residuals of extraction 
of tooth #32.

By decision of May 1994, based upon which Judgment was 
entered in June 1994, the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1999) (hereinafter, the "Court") vacated that portion 
of the June 1993 Board decision which denied service 
connection for an acquired psychiatric disorder, and remanded 
that issue to the Board to comply with instructions contained 
in a Motion for Remand submitted jointly by the veteran and 
the VA Secretary.  By decision of September 1994, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development in conformity with 
the Court's Order.  By rating action of February 1995, the RO 
granted service connection for a bipolar disorder and 
assigned a 10% rating from March 1990; the veteran appeals 
the 10% rating as inadequate.  This appeal also arises from a 
September 1995 rating action which denied a T/R. 

By decision of May 1997, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development, to include adjudication of the veteran's 
claims with consideration of the revised criteria for rating 
mental disorders which became effective in November 1996.  By 
decision of December 1997, the Board denied a T/R as well as 
a rating in excess of 10% for a bipolar disorder.  

By Order of April 1999, the Court vacated the December 1997 
Board decision which denied a T/R and a rating in excess of 
10% for a bipolar disorder, and remanded this case to the 
Board to comply with the VA Secretary's March 1999 Unopposed 
Motion for Remand.


REMAND

In the May 1997 Remand Order, the Board directed the RO to 
obtain the veteran's Chapter 31 vocational rehabilitation 
folder and counseling records and associate them with the 
claims folder.  While appellate review discloses that 
extracts from the veteran's Chapter 31 folder were associated 
with the claims folder in July 1997, and that the July 1997 
Supplemental Statement of the Case (SSOC) indicates that the 
RO reviewed the vocational rehabilitation and counseling 
file, the veteran's entire Chapter 31 vocational 
rehabilitation folder and counseling records are not 
currently associated with the claims folder, and thus the 
Board is unable to independently review all of those records.  
In written argument dated in December 1999, the veteran's 
representative requested that this case be remanded to the RO 
to associate the veteran's entire Chapter 31 vocational 
rehabilitation folder and counseling records with the claims 
folder, and that these records be made available for his 
review.  Inasmuch as Stegall v. West, 11 Vet. App. 268 (1998) 
holds that, where Remand Orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance, 
and that a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the Remand Order, 
the Board finds that this case must be remanded to the RO to 
associate the veteran's entire Chapter 31 vocational 
rehabilitation folder and counseling records with the claims 
folder in compliance with the Board's May 1997 Remand Order.

The March 1999 VA Secretary's Unopposed Motion for Remand 
(which constitutes the basis for the April 1999 Court Order) 
requires the Board to address arguments and contentions 
contained in the appellant's October 1998 Brief to the Court.  
The Board finds that further development of the evidence is 
necessary prior to addressing those contentions, which 
development is described in the paragraphs below.  This case 
is thus REMANDED to the RO for the following action:

1. The RO should contact the veteran 
through his representative and request 
him to furnish the names and addresses 
of, and dates of treatment by, all 
medical providers of treatment for his 
service-connected bipolar disorder 
from 1997 to the present time.  He 
should be requested to sign 
authorizations for the release to the 
VA of the records of all non-VA 
medical providers.  Thereafter, the RO 
should secure copies of all such 
records and associate them with the 
claims folder.

2. The RO should contact the veteran 
through his representative and request 
him to furnish (a) a list of the names 
and addresses of each employer from 
1990 to the present time, to include a 
description of each job held, salary 
earned, the specific beginning and 
ending dates of each period of 
employment, the reason for termination 
of each job, and a statement of the 
specific time lost, if any, from each 
job due to psychiatric problems; and 
(b) a list of all educational and 
vocational facilities he has attended 
from 1990 to the present time, to 
include the beginning and ending dates 
of each period of full-time and part-
time attendance.  All responses from 
the veteran should be associated with 
the claims folder.


3. The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and counseling records and 
associate them in their entirety with 
the claims folder.

4. After the abovementioned records and 
responses have been obtained, the RO 
should afford the veteran a VA Social 
and Industrial Survey to report on how 
he spends his days, including any 
employment.  The social worker should 
review the abovementioned employment 
and education statements furnished by 
the veteran, and the employment and 
education information contained in the 
claims folder and the veteran's 
Chapter 31 vocational rehabilitation 
folder and counseling records, and 
independently verify (a) from each 
employer from 1990 to the present time 
all claimed employment, specific dates 
of employment and termination, salary 
earned, and specific time lost from 
work and the reasons therefor; and (b) 
from each educational/vocational 
facility from 1990 to the present time 
the beginning and ending dates of each 
period of full-time and part-time 
attendance.  A report of the Survey 
should be associated with the claims 
folder.

5. After all of the abovementioned 
development has been completed, the 
veteran should be afforded a special 
VA psychiatric examination to 
determine the degree of severity of 
his service-connected bipolar 
disorder.  The claims folder, to 
include the entire Chapter 31 
vocational rehabilitation folder and 
counseling records, must be made 
available to the examining physician 
prior to the examination so that he 
may review pertinent aspects of the 
veteran's psychiatric and employment 
history.  All clinical findings should 
be reported in detail.  Such tests as 
the examiner deems necessary should be 
performed.  The examiner should 
identify diagnostically all symptoms 
and clinical findings which are 
manifestations of the service-
connected bipolar disorder; 
disassociate, to the degree possible, 
any symptoms and clinical findings 
which are not manifestations of the 
service-connected psychiatric disease 
entity; and render an opinion for the 
record as to the degree to which the 
specific symptoms and findings 
attributable to the service-connected 
bipolar disorder affect the veteran's 
social and industrial adaptability.  
See 38 C.F.R. § 4.132, Diagnostic Code 
9206 (as in effect prior to               
7 November 1996); Massey v. Brown, 7 
Vet. App. 204 (1994).  The examiner 
must be furnished a copy of the 
revised VA General Rating Formula for 
Mental Disorders (38 C.F.R. § 4.130, 
effective on and after 7 November 
1996) and, on examination of the 
veteran, comment as to the presence or 
absence of each symptom and clinical 
finding specified therein from 0% to 
100%, and if present, the frequency 
and/or degree(s) of severity thereof.  
He should also comment on the effects 
of the service-connected psychiatric 
disability upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly in the 
work-place, and, with consideration 
solely of the degree of severity of 
the service-connected psychiatric 
disorder, render an opinion for the 
record as to the veteran's 
employability.

6. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been completed, to include obtaining 
all records, responses, and medical 
comments and opinions requested.

7. Thereafter, the RO should review the 
evidence and adjudicate the claims for 
a T/R and an increased rating for a 
bipolar disorder.  In adjudicating the 
increased rating issue, the RO should 
assign a percentage disability rating 
under either (a) the VA Schedule for 
Rating Mental Disorders (38 C.F.R. 
§ 4.132, as in effect prior to 7 
November 1996), or (b) the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, 
effective on and after 7 November 
1996), whichever is more favorable to 
the veteran.  See Karnas v. Derwinski,  
1 Vet. App. 308 (1991).  

8. If the veteran's claims have not been 
granted, he and his representative 
should be furnished an appropriate 
SSOC, and afforded an opportunity to 
review the claims folder, to include 
the veteran's entire Chapter 31 
vocational rehabilitation folder and 
counseling records.   

Thereafter, the case should then be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


